Citation Nr: 1417894	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-40 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for residuals, left lateral meniscectomy, with osteoarthritis (also claimed as osteoarthritis and torn tissue left knee).

2. Entitlement to an initial compensable rating for residuals, volar ganglion, right wrist.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted a 10 percent rating for service connection for residuals, left lateral meniscectomy, with osteoarthritis, and granted a noncompensable rating for service connection for residuals, volar ganglion, right wrist.

In December 2008, the Veteran filed a claim of entitlement to an increased rating for his service-connected residuals, left lateral meniscectomy, with osteoarthritis.  In March 2009, he also filed a claim of entitlement to a compensable rating for his service-connected residuals, volar ganglion, right wrist.  In July 2009, the RO denied the Veteran's increased rating claims, continuing the assigned 10 percent rating for residuals, left lateral meniscectomy, with osteoarthritis, effective February 1, 2009, and continuing the noncompensable rating for residuals volar ganglion, right wrist, effective April 1, 2008.  The Veteran did not express disagreement with the RO's rating decision, nor did he express an intent to appeal the February 2010 decision.  Accordingly, his statement does not constitute a Notice of Disagreement (NOD).  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.201 (2013); Young v. Shinseki, 22. Vet. App. 461, 467 (2009) (finding Veteran's statement did not constitute an NOD where it could not "reasonably be construed to express disagreement with a particular decision or reflect an intent to seek appellate review.").

In his December 2008 increased rating claim for residuals, left lateral meniscectomy, with osteoarthritis, the Veteran submitted evidence that he had surgery on December 2, 2008, on his left knee.  In January 2009 additional medical evidence relating to residuals, volar ganglion, right wrist, was received.  As such, the Board construes this information as new and material evidence received within the pending appeal period of the September 2008 rating decision.  38. C.F.R. 
§ 3.156(b) (2013); Young, 22. Vet. App. at 468.  Hence, the current appeal before the Board relates to the Veteran's April 2008 and June 2008 claims for service connection for residuals, left lateral meniscectomy, with osteoarthritis, and for residuals, volar ganglion, right wrist.  Bond v. Shinseki, 659 F.3d 1362, 1367 (2013).  Given this, the Board considers all evidence of record.

In June 2013, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In January and February 2014, the Board received additional evidence from the Veteran including a January 2014 operation report, for a left total knee arthroplasty, and a claim for a temporary total evaluation based on his left knee surgery.  Additionally, the Board notes that Social Security Administration documents from December 2009 have been added to the Veteran's Virtual claims folder.

The issue of a temporary total evaluation (TTE) has been raised by the record, in the Veteran's January 2014 statement in support of claim and operations report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran was last afforded a VA knee examination in January 2011.  In an April 2011 VAMC Gainesville treatment report, the Veteran was assessed with degenerative joint disease in his left knee.  

At his June 2013 travel board hearing, the Veteran testified that he wears a knee brace on his left knee and uses a cane daily in order to stand and walk.  He testified that he can barely stand on his knee and is unable to walk on it without the cane and the brace because his knee gives out frequently and he has fallen several times.  The Veteran testified that he has been using the knee brace for over two years and that his knee has gotten progressively worse since his January 2011 Compensation and Pension (C&P) examination.  Additionally, the Veteran testified that that he is taking hydrocodone and ibuprofen for his knee and has an appointment scheduled with VAMC Gainesville about a full knee replacement.  The Veteran also testified that he felt like he had lost range of motion in his left knee.  

The Veteran was last afforded a VA wrist examination in January 2011.  In an April 2011 VAMC Gainesville treatment report, the Veteran was assessed with right wrist pain felt to be due to arthritis.  

Additionally, at his June 2013 travel board hearing, the Veteran testified that he has been wearing a brace on his right wrist for about two years now.  He stated that his wrist is "hanging" and he has problems with several of his fingers.  The Veteran testified that he is unable to pick up anything that weighs more than 10 pounds with his right wrist.  He stated that he has pain in his right wrist and has lost range of motion in his wrist.  

The Veteran also testified that he retired in 2009 or 2010, as a correctional officer and a counselor.  He stated that he receives Social Security disability because he cannot work anymore, as a result of his knee and wrist.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

As a result of this testimony, indicating increased severity, a new examination is necessary to determine the current severity of the Veteran's current left knee and right wrist disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran for his assistance in identifying any outstanding records of pertinent treatment for his residuals, left lateral meniscectomy, with osteoarthritis, and for residuals, volar ganglion, right wrist, and attempt to obtain those records and associate them with the claims folder.

2. Following completion of the above, schedule the Veteran for an examination to determine the current nature and extent of his left knee and right wrist disabilities.  The claims folder must be made available to the examiner in conjunction with the examination. The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The range of motion of the Veteran's left knee and right wrist disabilities should be set forth in degrees. 

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must then render an opinion concerning the effect of each of the Veteran's service-connected disabilities on his ordinary activity and his ability to procure and maintain employment.

3. Schedule the Veteran for an appropriate VA examination to assess his employability.  The examiner should review the claims folder, take a detailed history regarding the Veteran's employment, education, and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to his service-connected disabilities. 

The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  The opinion should take into account the Veteran's employment history, and his educational and vocational attainment.

4. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and her representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


